Case 19-34054-sgj11 Doc 1275 Filed 10/23/20                 Entered 10/23/20 11:28:19           Page 1 of 3




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Maxim B. Litvak (TX Bar No. 24002482)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD & ASSOCIATES PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for the Debtor and Debtor-in-Possession

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

                                                             §
In re:                                                       § Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         § Case No. 19-34054-sgj11
                                                             §
                                 Debtor.                     §

                                AMENDED NOTICE OF HEARING

         PLEASE TAKE NOTICE that the following matter is scheduled for hearing on

Tuesday, October 27, 2020 at 10:30 a.m. (Central Time) (the “Hearing”) in the above-

captioned bankruptcy case:


1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



AMENDED NOTICE OF HEARING                                                                        PAGE 1 OF 3
Case 19-34054-sgj11 Doc 1275 Filed 10/23/20        Entered 10/23/20 11:28:19     Page 2 of 3




       1.     Debtor’s Motion for Entry of an Order (A) Approving the Adequacy of the
              Disclosure Statement; (B) Scheduling a Hearing to Confirm the First Amended
              Plan of Reorganization; (C) Establishing Deadline for Filing Objections to
              Confirmation of Plan; (D) Approving Form of Ballots, Voting Deadline and
              Solicitation Procedures; and (E) Approving Form and Manner of Notice [Docket
              No. 1108] (the “Solicitation Motion”).

       The Hearing on the Solicitation Motion will be held before The Honorable Stacey G. C.

Jernigan, United States Bankruptcy Judge, at the United States Bankruptcy Court for the

Northern District of Texas (Dallas Division), Earle Cabell Federal Building, 1100 Commerce

Street, 14th Floor, Courtroom No. 1, Dallas, Texas 75242-1496.

                         [Remainder of Page Intentionally Left Blank]




AMENDED NOTICE OF HEARING                                                        PAGE 2 OF 3
Case 19-34054-sgj11 Doc 1275 Filed 10/23/20   Entered 10/23/20 11:28:19    Page 3 of 3




Dated: October 23, 2020.            PACHULSKI STANG ZIEHL & JONES LLP


                                    Jeffrey N. Pomerantz (CA Bar No. 143717)
                                    (admitted pro hac vice)
                                    Ira D. Kharasch (CA Bar No. 109084)
                                    (admitted pro hac vice)
                                    Maxim B. Litvak (TX Bar No. 24002482)
                                    Gregory V. Demo (NY Bar No. 5371992)
                                    (admitted pro hac vice)
                                    10100 Santa Monica Blvd., 13th Floor
                                    Los Angeles, CA 90067
                                    Telephone: (310) 277-6910
                                    Facsimile: (310) 201-0760
                                    E-mail:    jpomerantz@pszjlaw.com
                                               ikharasch@pszjlaw.com
                                               mlitvak@pszjlaw.com
                                               gdemo@pszjlaw.com

                                    -and-

                                    HAYWARD & ASSOCIATES PLLC

                                    /s/ Zachery Z. Annable
                                    Melissa S. Hayward
                                    Texas Bar No. 24044908
                                    MHayward@HaywardFirm.com
                                    Zachery Z. Annable
                                    Texas Bar No. 24053075
                                    ZAnnable@HaywardFirm.com
                                    10501 N. Central Expy, Ste. 106
                                    Dallas, Texas 75231
                                    Tel: (972) 755-7100
                                    Fax: (972) 755-7110

                                    Counsel for the Debtor and
                                    Debtor-in-Possession




AMENDED NOTICE OF HEARING                                                      PAGE 3 OF 3
